LEVINE, J.
Epitomized Opinion
In 1918 the city of East Cleveland granted to the Cleveland R. Co. by Ordinance No. 1087 the right to maintain and operate a double track street railroad on Hayden avenue. In 1923 that city by Ordinance No. 1471 granted to the railway company the right to conduct and operate a double track on Superior avenue. Instead of operating a double track on this street, the railway operated a “dinky car service” on one track of this newly constructed double track. The city brought an action to compel defendant to operate its cars in conformity with Ordinance No. 1471- The lower court held for the defendant, whereupon plaintiff prosecuted appeal. In denying the relief prayed for the Court of Appeals held:
1. A court of equity will not affirmatively decree specific performance of a contract requiring continuous acts, neither will it affirmatively decree specific perforihance where the execution of the decree would require supervision of acts of either of the parties extending over a considerable period of time.